--------------------------------------------------------------------------------

Exhibit 10.1





AMENDMENT NO. 2, CONSENT AND LIMITED WAIVER TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT


This Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement (this "Amendment") dated as of June 30, 2008 is made by and
among COVENANT ASSET MANAGEMENT, INC., a Nevada corporation (the "Borrower"),
COVENANT TRANSPORTATION GROUP, INC. (formerly known as Covenant Transport,
Inc.), a Nevada corporation and the owner of 100% of the issued and outstanding
common stock of the Borrower (the "Parent"), BANK OF AMERICA, N.A., a national
banking association organized and existing under the laws of the United States
("Bank of America"), in its capacity as administrative agent for the Lenders (as
defined in the Credit Agreement (as defined below)) (in such capacity, the
"Administrative Agent"), each of the Lenders signatory hereto and each of the
Subsidiary Guarantors (as defined below) signatory hereto.


W I T N E S S E T H:


WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders have
entered into that certain Second Amended and Restated Credit Agreement dated as
of December 21, 2006, as amended by Amendment No. 1 to Second Amended and
Restated Credit Agreement dated August 28, 2007 (as hereby amended and as from
time to time hereafter further amended, modified, supplemented, restated, or
amended and restated, the "Credit Agreement"; the capitalized terms used in this
Amendment not otherwise defined herein shall have the respective meanings given
thereto in the Credit Agreement), pursuant to which the Lenders have made
available to the Borrower various revolving credit facilities, including a
letter of credit facility and a swing line facility;


WHEREAS, the Parent has entered into the Parent Guaranty and certain
Subsidiaries of the Parent, including, without limitation, CTG Leasing Company,
a Nevada corporation ("CTGL"), Southern Refrigerated Transport, Inc., an
Arkansas corporation ("SRT"), and Star Transportation, Inc., a Tennessee
corporation ("Star"; and together with CTGL and SRT, the "Daimler Finance Subs")
(each a "Subsidiary Guarantor" and together the "Subsidiary Guarantors") have
entered into a Subsidiary Guaranty pursuant to which it has guaranteed certain
or all of the obligations of the Borrower under the Credit Agreement and the
other Loan Documents, and the Parent, the Borrower and the Subsidiary Guarantors
have entered into various of the Security Instruments to secure their respective
obligations and liabilities with respect to the Loans and the Loan Documents;


WHEREAS, the Borrower has advised the Administrative Agent that for the
Four-Quarter Period ending June 30, 2008, it will not be in compliance with the
Consolidated Leverage Ratio as required by Section 7.01(b) of the Credit
Agreement (the "Leverage Non-Compliance");


WHEREAS, the Borrower and the Parent have advised the Administrative Agent that
they (together with the Daimler Finance Subs) desire to enter into a new
equipment financing facility in an amount up to $200,000,000 with Daimler Truck
Financial (the "Daimler Financing"), which will be used to (i) refinance the
existing outstanding Revolving Loans, (ii) reduce each Lender's Commitment, and
(iii) cash collateralize the issued and outstanding Letters of Credit;

 
 

--------------------------------------------------------------------------------

 



WHEREAS, in connection with the proposed Daimler Financing, the Borrower and the
Parent hereby request (i) the Lenders consent to the Daimler Financing, (ii) a
reduction in the Aggregate Commitments under the Credit Agreement, and (iii) the
release of the Agent's Liens on certain Collateral to be pledged under the
Daimler Financing; and


WHEREAS, the Borrower and the Parent have requested certain waivers, consents
and amendments under and to certain provisions of the Credit Agreement, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
waivers, consents and amendments, in each case as set forth below pursuant to
the terms and conditions contained in this Amendment.


NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.           Amendments to Credit Agreement.  Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:


(a)           The existing definition of "Aggregate Commitments" in Section 1.02
is amended by deleting "$200,000,000" from the second line and inserting
"$81,000,000" in lieu thereof.


(b)           The existing definition of "Borrowing Base" in Section 1.02 is
deleted in its entirety and the following is inserted in lieu thereof:


" 'Borrowing Base' means, in each case determined at the end of each month and
certified by the Borrower and the Parent in a Borrowing Base Certificate, the
difference of (i) 85% of the net orderly liquidation value of any Eligible
Revenue Equipment as determined under the Taylor Martin Appraisal, plus (ii) 70%
of the net book value of any Eligible Revenue Equipment that is not valued in
the Taylor Martin Appraisal, plus (iii) the balance in the Cash Collateral
Account, less (iv) the sum of (x) all unsecured Indebtedness permitted pursuant
to Sections 7.04(h) and (i), (y) any other unsecured Indebtedness which is not
permitted as of the Closing Date but which may be permitted after the Closing
Date in accordance with the terms of this Agreement, as this Agreement may be
subsequently amended and (z) any other unsecured Indebtedness not permitted
pursuant to Section 7.04; provided that despite any determination of "Borrowing
Base" which includes any Indebtedness under clause (iv)(z) above, nothing in
this definition shall be deemed to permit any Indebtedness not expressly
permitted under this Agreement or to constitute a waiver or cure of any Default
or Event of Default that arises as a result of the incurrence of Indebtedness
that is not permitted under this Agreement."


(c)           The existing definition of "Letter of Credit Sublimit" in Section
1.02 is amended by deleting "$100,000,000" from the first line and inserting
"$51,000,000" in lieu thereof.

 
2

--------------------------------------------------------------------------------

 



(d)           The following definitions are added to Section 1.02 in the
appropriate alphabetical locations therein:


" 'Cash Collateral Account' means account #1235840848 established at Bank of
America, which shall be subject to a Lien in favor of the Collateral Agent for
the benefit of the Credit Secured Parties.


" 'Daimler Equipment Facility' means the $200,000,000 Daimler Truck Financial
credit facility, as in effect on the date hereof or as amended from time to time
in accordance with this Agreement.


" 'Daimler Collateral' means any Certificate-of-Title Collateral which secures
the Daimler Equipment Facility.


" 'Daimler Loan Documents' means any and all documents, instruments or
agreements evidencing or relating to the Daimler Equipment Facility.


" 'Second Amendment Effective Date' means June 30, 2008.


" 'Taylor Martin Appraisal' means the Summary Appraisal Report for Certain
Assets of Covenant Transportation Group, Inc. dated as of June 3, 2008, prepared
by Taylor & Martin, Inc.


(e)           Section 2.01 is deleted in its entirety and the following is
inserted in lieu thereof:


"2.01.  Revolving Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a 'Revolving Loan')
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender's Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the lesser of
(x) the Aggregate Commitments, or (y) the Borrowing Base, (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender's
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender's Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender's Commitment, and (iii) the aggregate
Outstanding Amount of the Revolving Loans of all Lenders shall not exceed
$30,000,000.  Within the limits of each Lender's Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein."


(f)           Section 7.03(h) is deleted in its entirety and the following
inserted in lieu thereof:


"(h)           Liens securing financing permitted by Section 7.04(j) or Liens
securing the Daimler Equipment Financing; and"



 
3

--------------------------------------------------------------------------------

 

(g)           Section 7.04(k) is amended by inserting the phrase "or the Daimler
Equipment Facility" after "Permitted Receivables Securitization".


(h)           Section 7.19(a) is deleted in its entirety and the following is
inserted in lieu thereof:


"(a)           Amend, modify or change in any manner any term or condition of
any Indebtedness described in Section 7.04(a), (d), (f), (g), (h), (i), (j), or
(l), other than as permitted by Section 7.04(l), or any Subordination Agreement,
the Receivables Purchase Agreement or any other document governing or evidencing
a Permitted Receivables Securitization (except where the purpose of such
amendment, modification or change is to add additional originators to the
Permitted Receivables Securitization or to permit annual renewals of the
Permitted Receivables Securitization), or any Daimler Loan Document, or any
document governing or evidencing Synthetic Lease Obligations, so that the terms
and conditions thereof are any less favorable to the Administrative Agent and
the Lenders than the terms thereof as of the Closing Date or as thereafter
initially entered into in compliance with the terms of this Agreement, or
deprive the Borrower or any Guarantor or other Subsidiary of the Parent as a
party to any Licensing Agreement or Servicing Agreement of any license or right
granted thereunder necessary or conducive to the operation of its trucking
business; and"


(i)           Section 8.01(e) is deleted in its entirety and the following is
inserted in lieu thereof:


"(e)           Defaults Under Other Agreements.  If there shall occur (i) a
default, which is not waived, in the payment of any principal, interest, premium
or other amount with respect to (A) the Permitted Receivables Securitization,
(B) the Synthetic Lease Obligations, (C) the Daimler Equipment Facility, or (D)
any other Indebtedness (other than the Loans and other Obligations) of the
Borrower, the Parent or any Subsidiary of either in an amount or Rate Hedge
Value, as applicable, not less than $2,500,000 in the aggregate outstanding, or
(ii) a default, which is not waived, in the performance, observance or
fulfillment of any term or covenant contained in (A) the Receivables Purchase
Agreement, (B) any document governing or evidencing the Synthetic Lease
Obligations, (C) the Daimler Equipment Facility, or (D) any agreement or
instrument under or pursuant to which any such Indebtedness or Rate Hedging
Obligation may have been issued, created, assumed, guaranteed or secured by the
Borrower, the Parent or any Subsidiary of the Parent, or (iii) with respect to
any such Rate Hedging Obligation, any termination event shall occur as to which
the Borrower, the Parent or any Subsidiary of the Parent is the "affected party"
under the agreement or instrument governing such Rate Hedging Obligation, or
(iv) any other event of default as specified in any agreement or instrument
under or pursuant to which any such Indebtedness may have been issued, created,
assumed, guaranteed or secured by the Borrower, the Parent or any Subsidiary of
either, and such default or event of default or termination shall continue for
more than the period of grace, if any, therein specified, or such default or
event of default or termination event shall permit the holder of or counterparty
to any such Indebtedness (or any agent or trustee acting on behalf of one or
more holders or counterparties) to accelerate the maturity of any such
Indebtedness or terminate any agreement or instrument governing any such Rate
Hedging Obligation; or"

 
4

--------------------------------------------------------------------------------

 



(j)           Section 9.10 is deleted in its entirety and the following is
inserted in lieu thereof:


"9.10  Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,


"(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders;


(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.03(f), (g), (h) or (i);


(c)           to release any Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder;


(d)           on or after the date on which a Compliance Certificate is
delivered by the Borrower pursuant to Section 6.01(a)(ii) or 6.01(b)(ii) which
evidences that the Consolidated Leverage Ratio for the corresponding fiscal
quarter is, and for the immediately two preceding fiscal quarters was, less than
or equal to 2.00 to 1.00, to release the Liens on the Certificate-of-Title
Collateral granted to or held by the Administrative Agent under the Loan
Documents; and


(e)           to release any Lien on any Certificate-of-Title Collateral granted
to or held by the Administrative Agent under the Loan Documents, provided that
such Certificate-of-Title Collateral has been or will be pledged to secure the
Daimler Equipment Facility.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty pursuant to
this Section 9.10."


(k)           A new Section 4A.06 is hereby added immediately following Section
4A.05:


"4A.06  Cash Collateral Account.  As additional security for the full and timely
payment and performance of all Obligations, the Borrower shall pledge and
deposit with the Collateral Agent the Cash Collateral Account with a balance on
the Second Amendment Effective Date of no less than $50,500,000.  The Borrower
hereby grants to the Collateral Agent, for the benefit of the Credit Secured
Parties, a security interest in the Cash Collateral Account and all proceeds
thereof.  The Cash Collateral Account shall be maintained with the Collateral
Agent until the Facility Termination Date."



 
5

--------------------------------------------------------------------------------

 

(l)           Section 2.03(g) is hereby deleted in its entirety.


(m)           Section 7.03 is hereby amended by adding the following new clause
(j) immediately following 7.03(i):


" (j)           The following judgment Liens on the real estate owned by
Southern Refrigerated Transport, Inc., located at 8055 Highway 67 North in
Texarkana, Arkansas 71854 (Tract No. IV):


1.    Judgment lien resulting from a judgment entered June 27, 1994 by the 102nd
Judicial District Court of Bowie County, Texas in cause number D-102-CV-91-1367,
styled Leonard Lear vs. Ricky Ray and Pauline Ray, and registered as a foreign
judgment in the Chancery Court of Miller County, Arkansas on April 19, 2000, as
cause numbered E-2000-207-2.
2.    Judgment lien resulting from a judgment entered November 20, 2000, by the
Circuit Court of Miller County, Arkansas, Civil Division, in cause numbered
CIV-00-187-1, styled Cajun Machine & Welding, Inc. vs. Ricky Ray, individually
and d/b/a A-1 Septic Tank Service, and recorded in Law Book JJ, Page 702, and in
Judgment Book M, Page 96, Records of Miller County, Arkansas.
3.    Judgment lien resulting from a judgment entered July 13, 2000, by the
District Court of Tulsa County, State of Oklahoma in cause numbered CS-99-4364,
styled RDB Sales Co. Inc. vs. Ricky Ray d/b/a A-1 Septic, and registered as a
foreign judgment in the Circuit Court of Miller County, Arkansas on April 4,
2001, as cause numbered CIV-2001-81-1 and recorded in Judgment Book M, Page 99,
Records of Miller County, Arkansas.
4.    Judgment lien resulting from a judgment entered March 2, 2004, by the
County Court at Law #2 of Gregg County, Texas in cause numbered 2003-2934-CCL2,
styled David Lebay, Plaintiff vs. Ricky Ray, Defendant, and registered as a
foreign judgment in the Circuit Court of Miller County, Arkansas on March 23,
2004 and recorded in Judgment Book N, Page 243, Records of Miller County,
Arkansas."


(n)           Schedule 2.01 to the Credit Agreement is deleted in its entirety
and Schedule 2.01 attached hereto as Annex I is inserted in lieu thereof.


2.           Consents.  Subject to the terms and conditions set forth herein,
the Administrative Agent and the Lenders signatory hereto hereby consent to:


(a)           the Daimler Financing, as contemplated by the Daimler Loan
Documents;


(b)           the release of Liens on any Collateral that will secure the
Daimler Financing (the "Daimler Collateral"); and


(c)           for the period beginning on the date hereof and ending on August
29, 2008 (the "Consent Period"), the Leverage Non-Compliance.



 
6

--------------------------------------------------------------------------------

 

3.           Waivers to Credit Agreement.  Subject to the terms and conditions
set forth herein, the Administrative Agent and the Lenders signatory hereto
hereby:


(a)           waive the three Business Days notice of prepayment of Eurodollar
Rate Loans required under Section 2.05(a) of the Credit Agreement;


(b)           waive the five Business Days notice to permanently reduce the
Aggregate Commitments required under Section 2.06 of the Credit Agreement;


(c)           for the period beginning on the date hereof and ending on August
29, 2008, waive any Default or Event of Default that occurs as a result of a
failure to meet the financial covenant test set forth in Section 7.01(b);


(d)           Waive any Default or Event of Default that may have occurred prior
to the date hereof as a result of the Borrower and/or the Parent failing to
comply with the provisions of Section 6.20 as they relate to the formation of
CTGL; provided, however, that the Borrower and/or Parent shall comply, or cause
CTGL to comply with, the provisions of Section 6.20 on or before July 31, 2008;
and


(e)           Waive any Default or Event of Default that may have occurred prior
to the date hereof as a result of the Borrower and/or the Parent failing to
comply with the provisions of Section 7.12 as they relate to the dissolution of
Covenant.com, Inc., formerly a Nevada corporation, CIP, Inc., formerly a Nevada
corporation, and Harold Ives Trucking Co., Inc., formerly an Arkansas
corporation; provided, however, that the Borrower shall provide satisfactory
evidence of the dissolution of said companies to the Administrative Agent on or
before July 18, 2008.


4.           Conditions Precedent.  This Amendment and the amendments to the
Credit Agreement provided in Paragraph 1 shall be effective on the Second
Amendment Effective Date upon the satisfaction of the following conditions
precedent:


(a)           The Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:


(i)           a counterpart of this Amendment, duly executed by the Parent, the
Borrower, the Administrative Agent, each Subsidiary Guarantor, and each of the
Lenders; and


(ii)           certified copies of the Daimler Loan Documents as in effect on
the date hereof.


(b)           The Borrower shall have established the Cash Collateral Account
with the Collateral Agent.



 
7

--------------------------------------------------------------------------------

 

(c)           The Borrower shall have paid to the Administrative Agent on behalf
of each Lender an amendment fee in an amount equal to 0.10% of the sum of each
such Lender's Commitment outstanding on the day immediately prior to the Second
Amendment Effective Date.


(d)           The Borrower shall have paid in full all outstanding Revolving
Loans and Swingline Loans, including interest accrued thereon.  Borrower agrees
to pay each Lender any amounts due and payable under Section 3.05 of the Loan
Agreement relating to Eurodollar Loans being prepaid within five (5) Business
Days of demand therefor.


(e)           All fees and expenses payable to the Administrative Agent
(including the fees and expenses of counsel to the Administrative Agent) accrued
to date shall have been paid in full to the extent invoiced prior to or on the
Second Amendment Effective Date, but without prejudice to the later payment of
accrued fees and expenses not so invoiced.


5.           Consent of the Guarantors.


(a)           The Parent.  The Parent has joined in the execution of this
Amendment for the purposes of consenting hereto and for the further purpose of
confirming its guaranty of the Obligations of the Borrower pursuant to the
Parent Guaranty to which  it is a party, and its obligations under each other
Loan Document to which it is a party.  The Parent hereby consents, acknowledges
and agrees to the amendments to the Credit Agreement set forth herein and hereby
confirms and ratifies in all respects the Parent Guaranty and each other Loan
Document to which it is a party and the enforceability of such Parent Guaranty
and each such other Loan Document against the Parent in accordance with its
terms.


(b)           Subsidiary Guarantors. Each of the Subsidiary Guarantors has
joined in the execution of this Amendment for the purposes of consenting hereto
and for the further purpose of confirming its guaranty of the Obligations of the
Borrower pursuant to the Subsidiary Guaranty to which such Subsidiary Guarantor
is party, as applicable, and its obligations under each other Loan Document to
which it is a party.  Each Subsidiary Guarantor hereby consents, acknowledges
and agrees to the amendments to the Credit Agreement set forth herein and hereby
confirms and ratifies in all respects the Subsidiary Guaranty and each other
Loan Document to which such Subsidiary Guarantor is a party and the
enforceability of such Subsidiary Guaranty and each such other Loan Document
against such Subsidiary Guarantor in accordance with its terms.



 
8

--------------------------------------------------------------------------------

 

6.           Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders party hereto to enter into this Amendment,
each of the Parent and the Borrower represent and warrant to the Administrative
Agent and such Lenders as follows:


(a)           The representations and warranties made by the Parent and the
Borrower in Article V of the Credit Agreement (after giving effect to this
Amendment) and by each Loan Party in each of the other Loan Documents to which
it is a party are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date;


(b)           Since the date of the most recent financial reports of the Parent
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;


(c)           The Persons appearing as Guarantors on the signature pages to this
Amendment constitute all Persons who are required (as of the date hereof and
after giving effect to this Amendment) to be Guarantors pursuant to the terms of
the Credit Agreement and the other Loan Documents, including, without
limitation, all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Closing Date as a result of any merger, acquisition
or other reorganization;


(d)           This Amendment has been duly authorized, executed and delivered by
the Parent, the Borrower and the Subsidiary Guarantors party hereto and
constitutes a legal, valid and binding obligation of such parties, except as may
be limited by general principles of equity or by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors' rights generally; and


(e)           No Default or Event of Default, other than those addressed herein,
has occurred and is continuing immediately prior to the effectiveness of this
Amendment and no Default or Event of Default is continuing immediately after the
effectiveness of this Amendment.


7.           Entire Agreement.  This Amendment, together with all the Loan
Documents (collectively, the "Relevant Documents"), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relative to such subject matter.  No promise, condition, representation
or warranty, express or implied, not herein set forth shall bind any party
hereto, and no party hereto has relied on any such promise, condition,
representation or warranty.  Each of the parties hereto acknowledges that,
except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other.  None of the terms or conditions of this Amendment
may be changed, modified, waived or canceled orally or otherwise, except as
permitted pursuant to Section 10.01 of the Credit Agreement.



 
9

--------------------------------------------------------------------------------

 

8.           Full Force and Effect of Amendment.  Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects by each party hereto
and shall be and remain in full force and effect according to their respective
terms.


9.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Amendment by telecopy shall be effective as a manually executed
counterpart of this Amendment.


10.           Governing Law.  This Amendment shall in all respects be governed
by, and construed in accordance with, the laws of the state of Tennessee.


11.           Enforceability.  Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.


12.           References.  All references in any of the Loan Documents to the
"Credit Agreement" shall mean the Credit Agreement, as amended hereby.


13.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Parent, the Borrower, the Administrative Agent and
each of the Subsidiary Guarantors and Lenders, and their respective successors,
assigns and legal representatives; provided, however, that neither the Parent,
the Borrower nor any Subsidiary Guarantor, without the prior consent of the
Required Lenders, may assign any rights, powers, duties or obligations
hereunder.


14.           Expenses.  The Parent and the Borrower agree to pay to the
Administrative Agent all reasonable out-of-pocket expenses of the Administrative
Agent (including the fees and expenses of counsel to the Administrative Agent)
incurred or arising in connection with the negotiation and preparation of this
Amendment.


[Signature pages follow.]


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
BORROWER:
COVENANT ASSET MANAGEMENT, INC., a Nevada corporation
       
By:
/s/ M. David Hughes
Name:
M. David Hughes
Title:
Treasurer
       
PARENT:
COVENANT TRANSPORTATION GROUP, INC., a Nevada corporation
       
By:
/s/ M. David Hughes
Name:
M. David Hughes
Title:
Senior Vice President

 

 


 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 

--------------------------------------------------------------------------------

 




SUBSIDIARY GUARANTORS:
COVENANT TRANSPORT, INC.
       
By:
/s/ M. David Hughes
Name:
M. David Hughes
Title:
Senior Vice President and Treasurer
       
SOUTHERN REFRIGERATED TRANSPORT, INC.
       
By:
/s/ M. David Hughes
Name:
M. David Hughes
Title:
Vice President
   
COVENANT TRANSPORT SOLUTIONS, INC.
       
By:
/s/ M. David Hughes
Name:
M. David Hughes
Title:
Treasurer
   
STAR TRANSPORTATION, INC.
       
By:
/s/ M. David Hughes
Name:
M. David Hughes
Title:
Vice President
   
CTG LEASING COMPANY
       
By:
/s/ M. David Hughes
Name:
M. David Hughes
Title:
Vice President



 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Maurice Washington
Name:
Maurice Washington
Title:
Vice President





 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
       
By:
/s/ Kevin M. Behan
Name:
Kevin M. Behan
Title:
SVP





 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




SUNTRUST BANK
       
By:
/s/ Kap Yarbrough
Name:
Kap Yarbrough
Title:
Vice President





 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




NATIONAL CITY BANK
       
By:
/s/ Kevin L. Anderson
Name:
Kevin L. Anderson
Title:
Senior Vice President







 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




BRANCH BANKING AND TRUST COMPANY
       
By:
/s/ R. Andrew Beam
Name:
R. Andrew Beam
Title:
Senior Vice President





 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




FIRST TENNESSEE BANK NATIONAL ASSOCIATION
       
By:
/s/ Robert T. Lusk
Name:
Robert T. Lusk
Title:
Senior Vice President





 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




LASALLE BANK NATIONAL ASSOCIATION
       
By:
/s/ Kevin M. Behan
Name:
Kevin M. Behan
Title:
SVP







 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




REGIONS BANK, SUCCESSOR BY MERGER TO AMSOUTH BANK
       
By:
/s/ Jay W. Dale
Name:
Jay W. Dale
Title:
Vice President







 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




FSGBANK. N.A.
       
By:
/s/ Lawrence M. Riedey
Name:
Lawrence M. Riedey
Title:
Sr. Vice President







 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 




SOVEREIGN BANK
       
By:
/s/ William Latham
Name:
William Latham
Title:
Senior Vice President







 
Covenant Asset Management, Inc.
Amendment No. 2, Consent and Limited Waiver to Second Amended and Restated
Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 


ANNEX I
to
AMENDMENT NO. 2, CONSENT AND LIMITED WAIVER TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT


SCHEDULE 2.01


COMMITMENTS AND
APPLICABLE PERCENTAGES




Lender
 
Revolving Credit Commitment
   
Applicable Commitment Percentage
               
Bank of America, N.A.
  $ 14,175,000.00       17.500000000 %                  
Regions Bank
  $ 13,162,500.00       16.250000000 %                  
SunTrust Bank
  $ 7,886,842.11       9.73684211 %                  
LaSalle Bank National Association
  $ 10,125,000.00       12.500000000 %                  
Branch Banking and Trust Company
  $ 9,112,500.00       11.250000000 %                  
National City Bank
  $ 8,100,000.00       10.000000000 %                  
Sovereign Bank
  $ 8,100,000.00       10.000000000 %                  
FSG Bank, N.A.
  $ 4,263,157.89       5.26315790 %                  
First Tennessee Bank National Association
  $ 6,075,000.00       7.500000000 %                  
Total
  $ 81,000,000.00       100.000000000 %



 
 
Back to Form 10-Q [form10-q.htm]


 

